                        Case 8:20-bk-03608-CPM             Doc 123      Filed 06/05/20      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                06/05/2020 02:45 PM
                                                                COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                    FILING DATE:
8:20-bk-03608-CPM                         11                      05/06/2020
Chapter 11
DEBTOR:                 CFRA Holdings, LLC


DEBTOR ATTY:           Carmen Contreras-Martinez
TRUSTEE:               NA
HEARING:
STATUS CONFERENCE
                .

APPEARANCES::
BRYAN ADEL; AARON APPLEBAUM; DAVID BERTENTHAL; DAVID CATUOGNO; CARMEN CONTRERAS-MARTINEZ;
DANIEL ELIADES; KEVIN HING; LAURA JONES; NORMAN KINEL; JEFFREY KUCERA; DENNIS LEWANDOWSKI; AZID
MAZHIR; JIHYUN PARK; TIM PRUBAN; CRAIG RASILE; MICHAEL REINING; MARK SALZBERG; CHRISTINE SON; GREGG
STEINMAN; ELLSWORTH SUMMERS; ALAN WEINER; NATHAN WHEATLEY; STEPHEN RAVIN....

RULING:
STATUS CONFERENCE... CONT TO 6/8/20 AT 2:30 PM; ...<b>ANNOUNCED IN OPEN COURT NO FURTHER NOTICE
GIVEN</b>...



.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-03608-CPM                      Chapter 11
